IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-93,269-01


                   EX PARTE RANDY JOE DAUGHERTY, JR., Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. WRIT11674 IN THE 354TH DISTRICT COURT
                             FROM HUNT COUNTY


       Per curiam.

                                             ORDER

       Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. Under Article

11.07 of the Texas Code of Criminal Procedure, a district clerk is required to forward to this Court,

among other things, “the application, any answers filed, any motions filed, transcripts of all

depositions and hearings, any affidavits, and any other matters such as official records used by the

court in resolving issues of fact.” Id. at § 3(d); see also TEX . R. APP . P. 73.4(b)(4). In this case,

however, we are unsure as to whether the record before us is complete. Specifically, Applicant refers

in his application to four additional claims, but these claims are not in the record before this Court.

       In an abundance of caution, we order the district clerk to either forward to this Court any
                                                                                                  2

additional pages or documents filed by Applicant or certify in writing that no such pages or

documents are part of the record. The district clerk shall comply with this order within thirty days

from the date of this order.



Filed: November 30, 2021
Do not publish